Citation Nr: 1422003	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-19 738	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress syndrome. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO). Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.  

In a May 2010 VA Form 9, the Veteran requested a Travel Board hearing. The hearing was scheduled for August 2012 and the Veteran failed to report. However, in an August 2012 report of general information, the Veteran reported that he had attempted to no avail to tell the VA he would be unable to attend the hearing due to car trouble. Accordingly, in September 2012 , the Board remanded the appeal to allow the RO to reschedule for the Veteran for a hearing. In March 2013, the Veteran was scheduled to testify before a Member of the Board at a Travel Board  to be held at the RO in Roanoke, Virginia. Because the Veteran did not appear for the hearing, and has not requested to reschedule the hearing, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of his active service. Specifically, he alleges that in the Spring of 1973 during parachute jump exercises at Fort Bragg, North Carolina, he witnessed a fellow soldier jump to his death when he jumped  from the plane without his parachute hooked up. A review of the Veteran's DD Form 214 reflects that he did receive a parachute badge. Service personnel records also indicate that in September 1973 the Veteran was permanently disqualified from airborne duty. Further development of this claim is required to try and independently verify his alleged stressor and to determine whether he has an acquired psychiatric disorder such as PTSD as a consequence.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Obtain the Veteran's complete service personnel file and associate it with the claims folder for consideration.

2. Attempt to verify the Veteran's alleged stressor that he witnessed a fellow soldier die during parachute jump exercises between January and May 1973. Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information that might tend to corroborate this claimed stressor. To this end, provide the JSRRC a description of the Veteran's claimed stressor and copies of his military personnel records showing his service dates, duties, and units of assignment. 

3. Ask the JSRRC to pay special attention notations in the Veteran's personnel records indicating: "perm disqual abn dy, AR 614-200, 730904" and "SQI P 7303904 deliberate terminator para 10-5a (9) AR 614-200".

4. Regardless of whether his stressor is corroborated, schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disorder including PTSD as the result of his military service. The following considerations will govern the examination: 

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and interviewing the Veteran, the examiner must determine whether the Veteran has an acquired psychiatric disorder including PTSD. If so, the examiner must provide diagnoses and an opinion as to whether any such disability is the result of the stressors the Veteran asserts occurred during his service. 

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. Post-service VA treatment record of a PTSD screening examination dated in November 2007. 

d. All necessary diagnostic testing and mental status evaluation should be performed.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record, i.e., provide explanatory rationale. If the examiner is unable to render an opinion without resorting to mere speculation, he or she must explain why and so state.

5. Ensure the report of this mental status evaluation is responsive to the questions asked. If not, obtain all necessary additional information.

6. Then readjudicate this claim of entitlement to service connection for an acquired psychiatric disorder including PTSD. If this claim continues to be denied, send the Veteran and his representative an SSOC and given them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



